DETAILED ACTION
Claims 1-20 are pending.  Claim 4 is withdrawn.
The rejection of claims 10, 12, 14, 16, 18 and 20 under 35 U.S.C. § 112 is withdrawn following amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because negative volume 220 is referred to in the specification, [0022] of the PGPub, but is not shown in Fig. 2.
Response to Arguments
Applicant’s arguments, filed 6/30/21, have been fully considered but are not persuasive.
Applicant argues that the amendments to claims 5-6 and 8 clarify the difference between a machinable and non-machinable region (page 10).
It is respectfully submitted that it is not clear what differentiates a part ‘designed to be machined’ from a part that is not so designed.  This is made clear in the specification/PGPub [0030] but is not included in the claims.  Further, the ‘designed to be machined’ limitation is only incorporated into claim 8.
Applicant’s argument regarding claims 10, 12, 14, 16, 18 and 20 (page 10) is moot as the rejection under 35 U.S.C. § 112 has been withdrawn following amendment.

It is respectfully submitted that Craeghs teaches this because Craeghs describes generating a volume support structure 506 (TO supports) for all points of the object 504 that are likely to experience deformation that exceeds the deformation threshold level [0058, Fig. 5]; compare the instant application/PGPub: ‘a topology optimization (TO) functions to determine what supports should be added’ [0024].
Applicant argues that ‘Craeghs does not consider different types of supports to counteract thermal distortions based on part geometry’ (page 12).
It is respectfully submitted that Craeghs teaches this because Craeghs describes that to determine the portions of the 3-D object 504 that need a volume support structure 506, the magnitude of a thermal stress force at every point in the 3-D object 504 may be estimated and the portions of the object 504 that would experience the highest deformation are determined…  controller 420 and/or other hardware and/or software may cause the 3-D printing machine 400 to generate a volume support structure 506 (TO supports) for all points of the object 504 that are likely to experience deformation that exceeds the deformation threshold level [0058, Fig. 5] and that partially solidified support structure 508 (rule-based support) is coupled to portions 514 and 516, which correspond to overhang zones of the object 504… the overhang zones are portions of the object 504 for which the angle alpha between the tangent plane of the object surface and the horizontal plane is less than or equal to a certain critical angle (rules)… reinforcement support structures 510 are designed to be thinner and have less stiffness than the volume support structures 506, but with more stiffness than the partially solidified support 
Applicant’s argument about ‘dividing up the part into regions’ (page 12) is moot in view of Buller who is cited as teaching this.
Applicant argues that ‘Craeghs makes no mention of using an AM simulation to predict the thermal distortions’ and ‘there is no prediction of the deformation beyond evaluating whether or not the deformation will exceed a certain threshold‘, ‘without calculating the deformation itself’ (page 12).
It is respectfully submitted that, as acknowledged by Applicant, Craeghs mentions estimating the thermal stress to find the portions that will have the highest thermal deformation and Craeghs teaches the relevant limitation by describing determining the portions of the 3-D object 504 that need a volume support structure 506, the magnitude of a thermal stress force at every point in the 3-D object 504 may be estimated and the portions of the object 504 that would experience the highest deformation are determined…  controller 420 and/or other hardware and/or software may cause the 3-D printing machine 400 to generate a volume support structure 506 for all points of the object 504 that are likely to experience deformation that exceeds the deformation threshold level [0058, Fig. 5] — which requires evaluation of the magnitude of the thermal deformation to determine whether it exceeded the threshold.  
Applicant argues that ‘Craeghs fails to mention running simulations to determine the supports before manufacturing, as Craeghs [0052] explicitly mentions that "Using the data files for the 
It is respectfully submitted that using the data files for the hybrid support structure, as cited by Applicant, implies that they must have been first generated — i.e. before the support structures are generated during fabrication — and generating these files require the thermal simulation.
Applicant’s arguments regarding the other references (page 13) are moot as the other references cited are not required to reject claim 1 and in view of Buller that is used in combination with Craeghs. 
Applicant presents similar arguments to the above for independent claims 13 (pages 13-15) and 17 (pages 15-18) and these arguments are unpersuasive for the same reasons as those presented for claim 1.
For at least these reasons, the rejection of the claims is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 5-6 and 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regard to claim 5, this claim recites ‘the one or more first regions of the part to be machined’, which lacks antecedent basis.  And it is not clear what the metes and bounds are of a region to be machined and a region not to be machined.
With regard to claim 6, this claim recites that a ‘one rule-based support interfaces with the part are not regions of the part to be machined’ and it is not clear what the metes and bounds are of a region to be machined and a region not to be machined.
With regard to claim 8, this claim recites that a ‘design space interfaces with the part only at regions designed to be machined’ and it is not clear what the metes and bounds are of a region designed to be machined and a region not designed to be machined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-6, 10, 13-14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Craeghs et al. U.S. Patent Publication No. 20160107234  (hereinafter Craeghs) in view of Buller et al. U.S. Patent Publication No. 20200004225 (hereinafter Buller).
Regarding claim 1, Craeghs teaches a method [0011 — a method of generating a hybrid support system for supporting an object formed by three dimensional printing] comprising: 
receiving, by a processor [0043, Figs. 1-2 — computer 102a includes a processor 210; 0049, Fig. 3 — Using the devices described in connection with FIGS. 1 and 2 above, an additive manufacturing process may be employed to produce a 3-D object or device], a specification defining a model of a part to be produced by an additive manufacturing (AM) process [0049, Fig. 3 — process begins at step 305, where a digital representation of the 3-D object to be 102a. In some embodiments, a 2-D representation of the object may be used to create a 3-D model of the object. Alternatively, 3-D data may be input to the computer 102a for aiding in designing the digital representation of the 3-D object…  at step 315, the additive manufacturing device 106 begins manufacturing the 3-D object by performing an additive manufacturing process]; 
executing an AM simulation on the model of the part, by the processor, to determine a prediction of thermal distortions to the part due the AM process [0058, Fig. 5 — to determine the portions of the 3-D object 504 that need a volume support structure 506, the magnitude of a thermal stress force at every point in the 3-D object 504 may be estimated and the portions of the object 504 that would experience the highest deformation are determined…  controller 420 and/or other hardware and/or software may cause the 3-D printing machine 400 to generate a volume support structure 506 for all points of the object 504 that are likely to experience deformation that exceeds the deformation threshold level.]; 
selecting, by the processor based on a geometry of the part, one or more rules related to geometric features of the geometry, and the prediction of thermal distortions from the AM simulation, regions of the part as one or more first regions to interface with topology optimization (TO) supports [0058, Fig. 5 — to determine the portions of the 3-D object 504 that need a volume support structure 506, the magnitude of a thermal stress force at every point in the 3-D object 504 may be estimated and the portions of the object 504 that would experience the highest deformation are determined…  controller 420 and/or other hardware and/or software may cause the 3-D printing machine 400 to generate a volume support structure 506 (TO supports) for all points of the object 504 that are likely to experience deformation that exceeds the deformation threshold level] and one or more second regions to interface with rule-based supports [0062-504 for which the angle alpha between the tangent plane of the object surface and the horizontal plane is less than or equal to a certain critical angle (rules)… reinforcement support structures 510 are designed to be thinner and have less stiffness than the volume support structures 506, but with more stiffness than the partially solidified support structure 508. The reinforcement support structures 510 (rule-based support) are built from the base plate 502 towards the overhang zones, such as portions 514 and 516 of the 3-D object 504]; 
executing a TO, by the processor, based at least in part on boundary conditions from the AM simulation and the one or more first regions of the part, to create TO supports for a given support volume that counteract the predicted thermal distortions [0058, Fig. 5 — to determine the portions of the 3-D object 504 that need a volume support structure 506, the magnitude of a thermal stress force at every point in the 3-D object 504 may be estimated and the portions of the object 504 that would experience the highest deformation are determined…  controller 420 and/or other hardware and/or software may cause the 3-D printing machine 400 to generate a volume support structure 506 (TO supports) for all points of the object 504 that are likely to experience deformation that exceeds the deformation threshold level]; 
generating, by the processor, at least one rule-based support based on the one or more second regions [0062-0064, 0067-0068 —  partially solidified support structure 508 (rule-based support) is coupled to portions 514 and 516, which correspond to overhang zones of the object 504… the overhang zones are portions of the object 504 for which the angle alpha between the tangent plane of the object surface and the horizontal plane is less than or equal to a certain critical angle 
combining, by the processor, the TO supports and the at least one rule-based support to generate a set of hybrid supports [0052, Fig. 5 — Turning to FIG. 5, a side plan view illustrating a three dimensional (3-D) object 504 and a hybrid support system is shown. The hybrid support system includes volume support structures 506 (TO supports), reinforcement support structures 510 (rule-based support), and partially solidified support structure 508]; and 
transmitting the record of the set of hybrid supports to an AM controller, the AM controller to control an AM system to generate a support structure for an AM production of the part [0050-0051, Figs. 1-3 —  the 3-D printing machine 400 corresponds to one of the additive manufacturing devices 106a or 106b  … controller 420 corresponds to the one of the computers 102a-102d illustrated in FIG. 1 and/or the processor 210 illustrated in FIG. 2… a digital representation of the 3-D object to be formed is input to the 3-D printing machine 400. Using the digital representation of the 3-D object, a digital representation of a hybrid support system for the particular 3-D object may be automatically generated by the controller 420 and/or other hardware and/or software; 0030 — particular features, structures or characteristics may be combined in any suitable manner, as would be apparent to a person skilled in the art from this disclosure].

However, Craeghs teaches that a processor is coupled to various storage devices [0045 — memory 220 may further include random access memory (RAM), other volatile storage devices, or non-volatile storage devices. The storage can include hard drives, optical discs, such as compact discs (CDs) or digital video discs (DVDs), flash memory, floppy discs, magnetic tape, and Zip drives] and that data representing the cross-sectional layers may be stored [0051 — digital representations of the 3-D object and the corresponding hybrid support system is divided into a series of cross-sectional layers which can be overlaid to form the object and the hybrid support system. Data representing the cross-sectional layers may be stored in one or more computer files] therefore it would be obvious to one of ordinary skill in the art to save a record of the set of hybrid supports in the same manner as the data representing the cross-sectional layers in order to facilitate current processing of the hybrid support data, to have a record of the hybrid support data for later use/review, or to provide a storage buffer allowing more flexible timing of the processing of the data.
But Craeghs fails to clearly specify dividing regions of the part into one or more first regions and one or more second regions.
However, Buller teaches dividing regions of the part into one or more first regions and one or more second regions [0120-0122 — At times, it is requested to select (e.g., to designate and/or to define) a region of interest (“ROI”) for at least a portion of a 3D object. An ROI designation may enable a modification to (e.g., override) a forming procedure (e.g., a default forming procedure). At times, a (e.g., forming procedure) category is associated with an ROI designation. For 858) on a face of the geometric model 851. FIG. 8B depicts a perspective view of a portion 821 of a geometric model that comprises an interior ROI 820. 0237 —  A plurality (e.g., all) surfaces of a virtual model of a 3D object may be divided into a plurality of (e.g., non-intersecting and/or non-overlapping) surface patches. At least two surface patches of a plurality of surface patches that represent a virtual model surface may have a different shape and/or size. In some embodiments, the (e.g., respective) shape and/or size of a plurality of surface patches that represent one or more (e.g., all) surfaces of a virtual model of the 3D object are automatically generated; 0251, Fig. 27— a modification may comprise selecting a subset of surfaces that form a part of a ROI of a model. In the example of FIG. 27C, a refinement selection 2728 comprises a portion of the ROI (e.g., a portion of bottom surfaces of the outer and inner rings). In the example of FIG. 27D, an ROI has been refined to remove supports 2732 from a (e.g., gap) portion 2738 of a stator ring 2730].
Craeghs and Buller are analogous art.  They relate to additive manufacturing systems, particularly to associated design techniques.

One of ordinary skill in the art would have been motivated to do this modification in order to enable a user to organize the design and fabrication process so that regions are treated appropriately, as taught by Buller [0120-0122].  
Regarding claim 2, the combination of and Buller teaches all the limitations of the base claims as outlined above. 
Further, Craeghs teaches that the specification defining the model of the part specifies at least one of a geometry of the part, an orientation of the part, and processing conditions for producing the part by the AM process [0033 — The 3-D description may be provided by a CAD file; 0049-0052, Figs. 3, 5-7 — process begins at step 305, where a digital representation of the 3-D object to be manufactured is designed using a computer, such as the computer 102a. In some embodiments, a 2-D representation of the object may be used to create a 3-D model of the object. Alternatively, 3-D data may be input to the computer 102a for aiding in designing the digital representation of the 3-D object… at step 315, the additive manufacturing device 106 begins manufacturing the 3-D object by performing an additive manufacturing process… a side plan view illustrating a three dimensional (3-D) object 504 and a hybrid support system is shown (geometry); 0057 — the particular object 504 based on different properties of the object 504 and/or the build process. These properties may include the shape of the object 504, the thickness of the object 504, the material used to generate the object 504, the temperature of 
Regarding claim 3, the combination of and Buller teaches all the limitations of the base claims as outlined above. 
Further, Craeghs teaches an objective of the TO is to reduce, by the created TO supports, the predicted thermal distortions [0053 — The thick and strong nature of the volume support structures 506 (TO supports) may be generated to prevent the portions 512 of the object 504 for which the volume support structures 506 are attached from deforming; 0082 — minimizing the amount of shrinkage and/or deformation of the volume support].
Regarding claim 5, the combination of and Buller teaches all the limitations of the base claims as outlined above. 
Further, Craeghs teaches that TO supports interface with the part at the one or more first regions of the part to be machined [0058, Fig. 5 — to determine the portions of the 3-D object 504 that need a volume support structure 506, the magnitude of a thermal stress force at every point in the 3-D object 504 may be estimated and the portions of the object 504 that would experience the highest deformation are determined…  controller 420 and/or other hardware and/or software may cause the 3-D printing machine 400 to generate a volume support structure 506 (TO supports) for all points of the object 504 that are likely to experience deformation that exceeds the deformation threshold level — cf. paragraph 0030 of the specification/PGPub that discusses machinable and non-machinable regions and associates non-machinable regions with overhangs on the part].
Regarding claim 6, the combination of and Buller teaches all the limitations of the base claims as outlined above. 
Further, Craeghs teaches that one or more second regions at which the at least one rule-based support interfaces with the part are not regions of the part to be machined [0062-0064, 0067-0068 —  partially solidified support structure 508 (rule-based support) is coupled to portions 514 and 516, which correspond to overhang zones of the object 504… the overhang zones are portions of the object 504 for which the angle alpha between the tangent plane of the object surface and the horizontal plane is less than or equal to a certain critical angle (rules)… reinforcement support structures 510 are designed to be thinner and have less stiffness than the volume support structures 506, but with more stiffness than the partially solidified support structure 508. The reinforcement support structures 510 (rule-based support) are built from the base plate 502 towards the overhang zones, such as portions 514 and 516 of the 3-D object 504 — cf. paragraph 0030 of the specification/PGPub that that discusses machinable and non-machinable regions and associates non-machinable regions with overhangs on the part].
Regarding claim 10, the combination of and Buller teaches all the limitations of the base claims as outlined above. 
Further, Craeghs teaches performing a shape-size optimization that considers at least one of part shape/size, a particular AM process constraint, or materials on the at least one rule-based support [0062-0064, 0067-0068 —  partially solidified support structure 508 (rule-based support) is coupled to portions 514 and 516, which correspond to overhang zones of the object 504… the overhang zones are portions of the object 504 for which the angle alpha between the tangent plane of the object surface and the horizontal plane is less than or equal to a certain critical angle 506 may include any shape and/or size needed to meet the support requirements of the various portions of the particular object 504; 0037 — The hybrid support system may further be designed and manufactured with a minimum amount of support structures; 0071-0072 — The hybrid support system also uses only the necessary amount of support structures to provide the required support and heat dissipation, which minimizes the volume of solidifiable material].
Regarding claim 13, Craeghs teaches a system [0040, Fig. 1 — a system 100 for designing and manufacturing 3-D objects and/or products] comprising 
a memory storing processor-executable instructions [0043-0045, Fig. 2 — computer 102a includes a processor 210. The processor 210 is in data communication with various computer components. These components may include a memory 220, an input device 230… processor 210 may be coupled, via one or more buses, to read information from or write information to memory 220; 0092-0093 — Code or logic may be implemented in hardware or non-transitory computer readable media such as optical storage devices, and volatile or non-volatile memory devices]; and 
one or more processors to execute the processor-executable instructions [0043-0045, Fig. 2 — computer 102a includes a processor 210. The processor 210 is in data communication with various computer components. These components may include a memory 220, an input 230… processor 210 may be coupled, via one or more buses, to read information from or write information to memory 220; 0092-0093 — Code or logic may be implemented in hardware or non-transitory computer readable media such as optical storage devices, and volatile or non-volatile memory devices] to: 
receive a specification defining a model of a part to be produced by an additive manufacturing (AM) process [0043, Figs. 1-2 — computer 102a includes a processor 210; 0049, Fig. 3 — Using the devices described in connection with FIGS. 1 and 2 above, an additive manufacturing process may be employed to produce a 3-D object or device], a specification defining a model of a part to be produced by an additive manufacturing (AM) process [0049, Fig. 3 — process begins at step 305, where a digital representation of the 3-D object to be manufactured is designed using a computer, such as the computer 102a. In some embodiments, a 2-D representation of the object may be used to create a 3-D model of the object. Alternatively, 3-D data may be input to the computer 102a for aiding in designing the digital representation of the 3-D object…  at step 315, the additive manufacturing device 106 begins manufacturing the 3-D object by performing an additive manufacturing process]; 
execute an AM simulation on the model of the part to determine a prediction of thermal distortions to the part due the AM process [0058, Fig. 5 — to determine the portions of the 3-D object 504 that need a volume support structure 506, the magnitude of a thermal stress force at every point in the 3-D object 504 may be estimated and the portions of the object 504 that would experience the highest deformation are determined…  controller 420 and/or other hardware and/or software may cause the 3-D printing machine 400 to generate a volume support structure 506 for all points of the object 504 that are likely to experience deformation that exceeds the deformation threshold level]; 
504 that need a volume support structure 506, the magnitude of a thermal stress force at every point in the 3-D object 504 may be estimated and the portions of the object 504 that would experience the highest deformation are determined…  controller 420 and/or other hardware and/or software may cause the 3-D printing machine 400 to generate a volume support structure 506 (TO supports) for all points of the object 504 that are likely to experience deformation that exceeds the deformation threshold level] and one or more second regions to interface with rule-based supports [0062-0064, 0067-0068 —  partially solidified support structure 508 (rule-based support) is coupled to portions 514 and 516, which correspond to overhang zones of the object 504… the overhang zones are portions of the object 504 for which the angle alpha between the tangent plane of the object surface and the horizontal plane is less than or equal to a certain critical angle (rules)… reinforcement support structures 510 are designed to be thinner and have less stiffness than the volume support structures 506, but with more stiffness than the partially solidified support structure 508. The reinforcement support structures 510 (rule-based support) are built from the base plate 502 towards the overhang zones, such as portions 514 and 516 of the 3-D object 504]; 
execute a TO based at least in part on boundary conditions from the AM simulation and the one or more first regions of the part to create TO supports for a given support volume that counteract the predicted thermal distortions [0058, Fig. 5 — to determine the portions of the 3-D object 504 that need a volume support structure 506, the magnitude of a thermal stress force at every point in the 3-D object 504 may be estimated and the portions of the object 504 that would 420 and/or other hardware and/or software may cause the 3-D printing machine 400 to generate a volume support structure 506 (TO supports) for all points of the object 504 that are likely to experience deformation that exceeds the deformation threshold level]; 
generate at least one rule-based support based on the one or more second regions [0062-0064, 0067-0068 —  partially solidified support structure 508 (rule-based support) is coupled to portions 514 and 516, which correspond to overhang zones of the object 504… the overhang zones are portions of the object 504 for which the angle alpha between the tangent plane of the object surface and the horizontal plane is less than or equal to a certain critical angle (rules)… reinforcement support structures 510 are designed to be thinner and have less stiffness than the volume support structures 506, but with more stiffness than the partially solidified support structure 508. The reinforcement support structures 510 (rule-based support) are built from the base plate 502 towards the overhang zones, such as portions 514 and 516 of the 3-D object 504]; 
combine the TO supports and the at least one rule-based support to generate a set of hybrid supports [0052, Fig. 5 — Turning to FIG. 5, a side plan view illustrating a three dimensional (3-D) object 504 and a hybrid support system is shown. The hybrid support system includes volume support structures 506 (TO supports), reinforcement support structures 510 (rule-based support), and partially solidified support structure 508]; and 
transmit the record of the set of hybrid supports to an AM controller, the AM controller to control an AM system to generate a support structure for an AM production of the part [0050-0051, Figs. 1-3 —  the 3-D printing machine 400 corresponds to one of the additive manufacturing devices 106a or 106b  … controller 420 corresponds to the one of the 102a-102d illustrated in FIG. 1 and/or the processor 210 illustrated in FIG. 2… a digital representation of the 3-D object to be formed is input to the 3-D printing machine 400. Using the digital representation of the 3-D object, a digital representation of a hybrid support system for the particular 3-D object may be automatically generated by the controller 420 and/or other hardware and/or software; 0030 — particular features, structures or characteristics may be combined in any suitable manner, as would be apparent to a person skilled in the art from this disclosure].
But Craeghs fails to clearly specify dividing regions of the part into one or more first regions and one or more second regions and saving a record of the set of hybrid supports.
However, Craeghs teaches that a processor is coupled to various storage devices [0045 — memory 220 may further include random access memory (RAM), other volatile storage devices, or non-volatile storage devices. The storage can include hard drives, optical discs, such as compact discs (CDs) or digital video discs (DVDs), flash memory, floppy discs, magnetic tape, and Zip drives] and that data representing the cross-sectional layers may be stored [0051 — digital representations of the 3-D object and the corresponding hybrid support system is divided into a series of cross-sectional layers which can be overlaid to form the object and the hybrid support system. Data representing the cross-sectional layers may be stored in one or more computer files] therefore it would be obvious to one of ordinary skill in the art to save a record of the set of hybrid supports in the same manner as the data representing the cross-sectional layers in order to facilitate current processing of the hybrid support data, to have a record of the hybrid support data for later use/review, or to provide a storage buffer allowing more flexible timing of the processing of the data.

However, Buller teaches dividing regions of the part into one or more first regions and one or more second regions [0120-0122 — At times, it is requested to select (e.g., to designate and/or to define) a region of interest (“ROI”) for at least a portion of a 3D object. An ROI designation may enable a modification to (e.g., override) a forming procedure (e.g., a default forming procedure). At times, a (e.g., forming procedure) category is associated with an ROI designation. For example, a category may comprise (I) a forming feature and/or (II) a given forming (e.g., printing) process of a plurality of forming processes… a “critical” region category may be designated for a portion located in a region of the 3D object that is expected to experience a relatively high thermal load, mechanical stress, and/or mechanical strain (e.g., in an environment during its intended use); 0143, Fig. 8 —  a 3D object may comprise an interior portion ROI (e.g., excluding a surface of the formed 3D object). The interior portion ROI of the 3D object may comprise a depth from a (e.g., formed) surface of the 3D object. In some embodiments, an interior portion of the 3D object is designated (e.g., formed) such that an offset distance from an external surface of the formed 3D object is maintained. FIG. 8A depicts a designated ROI (e.g., according to selected surface 858) on a face of the geometric model 851. FIG. 8B depicts a perspective view of a portion 821 of a geometric model that comprises an interior ROI 820. 0237 —  A plurality (e.g., all) surfaces of a virtual model of a 3D object may be divided into a plurality of (e.g., non-intersecting and/or non-overlapping) surface patches. At least two surface patches of a plurality of surface patches that represent a virtual model surface may have a different shape and/or size. In some embodiments, the (e.g., respective) shape and/or size of a plurality of surface patches that represent one or more (e.g., all) surfaces of a virtual model of the 2728 comprises a portion of the ROI (e.g., a portion of bottom surfaces of the outer and inner rings). In the example of FIG. 27D, an ROI has been refined to remove supports 2732 from a (e.g., gap) portion 2738 of a stator ring 2730].
Craeghs and Buller are analogous art.  They relate to additive manufacturing systems, particularly to associated design techniques.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the additive manufacturing system and method, as taught by Craeghs, by incorporating the above limitations, as taught by Buller.  
One of ordinary skill in the art would have been motivated to do this modification in order to enable a user to organize the design and fabrication process so that regions are treated appropriately, as taught by Buller [0120-0122].  
Regarding claim 14, the combination of Craeghs and Buller teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 10. 
Regarding claim 17, Craeghs teaches a non-transitory computer-readable medium storing instructions that, when executed by a computer processor, cause the computer processor to perform a method [0043-0045, Fig. 2 — computer 102a includes a processor 210. The processor 210 is in data communication with various computer components. These components may include a memory 220, an input device 230… processor 210 may be coupled, via one or 220; 0092-0093 — Code or logic may be implemented in hardware or non-transitory computer readable media such as optical storage devices, and volatile or non-volatile memory devices] comprising: 
receiving a specification defining a model of a part to be produced by an additive manufacturing (AM) process [0043, Figs. 1-2 — computer 102a includes a processor 210; 0049, Fig. 3 — Using the devices described in connection with FIGS. 1 and 2 above, an additive manufacturing process may be employed to produce a 3-D object or device], a specification defining a model of a part to be produced by an additive manufacturing (AM) process [0049, Fig. 3 — process begins at step 305, where a digital representation of the 3-D object to be manufactured is designed using a computer, such as the computer 102a. In some embodiments, a 2-D representation of the object may be used to create a 3-D model of the object. Alternatively, 3-D data may be input to the computer 102a for aiding in designing the digital representation of the 3-D object…  at step 315, the additive manufacturing device 106 begins manufacturing the 3-D object by performing an additive manufacturing process]; 
executing an AM simulation on the model of the part to determine a prediction of thermal distortions to the part due the AM process [0058, Fig. 5 — to determine the portions of the 3-D object 504 that need a volume support structure 506, the magnitude of a thermal stress force at every point in the 3-D object 504 may be estimated and the portions of the object 504 that would experience the highest deformation are determined…  controller 420 and/or other hardware and/or software may cause the 3-D printing machine 400 to generate a volume support structure 506 for all points of the object 504 that are likely to experience deformation that exceeds the deformation threshold level]; 
504 that need a volume support structure 506, the magnitude of a thermal stress force at every point in the 3-D object 504 may be estimated and the portions of the object 504 that would experience the highest deformation are determined…  controller 420 and/or other hardware and/or software may cause the 3-D printing machine 400 to generate a volume support structure 506 (TO supports) for all points of the object 504 that are likely to experience deformation that exceeds the deformation threshold level] and one or more second regions to interface with rule-based supports [0062-0064, 0067-0068 —  partially solidified support structure 508 (rule-based support) is coupled to portions 514 and 516, which correspond to overhang zones of the object 504… the overhang zones are portions of the object 504 for which the angle alpha between the tangent plane of the object surface and the horizontal plane is less than or equal to a certain critical angle (rules)… reinforcement support structures 510 are designed to be thinner and have less stiffness than the volume support structures 506, but with more stiffness than the partially solidified support structure 508. The reinforcement support structures 510 (rule-based support) are built from the base plate 502 towards the overhang zones, such as portions 514 and 516 of the 3-D object 504]; 
executing a TO, by the processor, based at least in part on boundary conditions from the AM simulation and the one or more first regions of the part, to create TO supports for a given support volume that counteract the predicted thermal distortions [0058, Fig. 5 — to determine the portions of the 3-D object 504 that need a volume support structure 506, the magnitude of a thermal stress force at every point in the 3-D object 504 may be estimated and the portions of the 504 that would experience the highest deformation are determined…  controller 420 and/or other hardware and/or software may cause the 3-D printing machine 400 to generate a volume support structure 506 (TO supports) for all points of the object 504 that are likely to experience deformation that exceeds the deformation threshold level]; 
generating, by the processor, at least one rule-based support based on the one or more second regions [0062-0064, 0067-0068 —  partially solidified support structure 508 (rule-based support) is coupled to portions 514 and 516, which correspond to overhang zones of the object 504… the overhang zones are portions of the object 504 for which the angle alpha between the tangent plane of the object surface and the horizontal plane is less than or equal to a certain critical angle (rules)… reinforcement support structures 510 are designed to be thinner and have less stiffness than the volume support structures 506, but with more stiffness than the partially solidified support structure 508. The reinforcement support structures 510 (rule-based support) are built from the base plate 502 towards the overhang zones, such as portions 514 and 516 of the 3-D object 504]; 
combining, by the processor, the TO supports and the at least one rule-based support to generate a set of hybrid supports [0052, Fig. 5 — Turning to FIG. 5, a side plan view illustrating a three dimensional (3-D) object 504 and a hybrid support system is shown. The hybrid support system includes volume support structures 506 (TO supports), reinforcement support structures 510 (rule-based support), and partially solidified support structure 508]; and 
transmitting the record of the set of hybrid supports to an AM controller, the AM controller to control an AM system to generate a support structure for an AM production of the part [0050-400 corresponds to one of the additive manufacturing devices 106a or 106b  … controller 420 corresponds to the one of the computers 102a-102d illustrated in FIG. 1 and/or the processor 210 illustrated in FIG. 2… a digital representation of the 3-D object to be formed is input to the 3-D printing machine 400. Using the digital representation of the 3-D object, a digital representation of a hybrid support system for the particular 3-D object may be automatically generated by the controller 420 and/or other hardware and/or software; 0030 — particular features, structures or characteristics may be combined in any suitable manner, as would be apparent to a person skilled in the art from this disclosure].
But Craeghs fails to clearly specify dividing regions of the part into one or more first regions and one or more second regions and saving a record of the set of hybrid supports.
However, Craeghs teaches that a processor is coupled to various storage devices [0045 — memory 220 may further include random access memory (RAM), other volatile storage devices, or non-volatile storage devices. The storage can include hard drives, optical discs, such as compact discs (CDs) or digital video discs (DVDs), flash memory, floppy discs, magnetic tape, and Zip drives] and that data representing the cross-sectional layers may be stored [0051 — digital representations of the 3-D object and the corresponding hybrid support system is divided into a series of cross-sectional layers which can be overlaid to form the object and the hybrid support system. Data representing the cross-sectional layers may be stored in one or more computer files] therefore it would be obvious to one of ordinary skill in the art to save a record of the set of hybrid supports in the same manner as the data representing the cross-sectional layers in order to facilitate current processing of the hybrid support data, to have a record of the hybrid 
But Craeghs fails to clearly specify dividing regions of the part into one or more first regions and one or more second regions.
However, Buller teaches dividing regions of the part into one or more first regions and one or more second regions [0120-0122 — At times, it is requested to select (e.g., to designate and/or to define) a region of interest (“ROI”) for at least a portion of a 3D object. An ROI designation may enable a modification to (e.g., override) a forming procedure (e.g., a default forming procedure). At times, a (e.g., forming procedure) category is associated with an ROI designation. For example, a category may comprise (I) a forming feature and/or (II) a given forming (e.g., printing) process of a plurality of forming processes… a “critical” region category may be designated for a portion located in a region of the 3D object that is expected to experience a relatively high thermal load, mechanical stress, and/or mechanical strain (e.g., in an environment during its intended use); 0143, Fig. 8 —  a 3D object may comprise an interior portion ROI (e.g., excluding a surface of the formed 3D object). The interior portion ROI of the 3D object may comprise a depth from a (e.g., formed) surface of the 3D object. In some embodiments, an interior portion of the 3D object is designated (e.g., formed) such that an offset distance from an external surface of the formed 3D object is maintained. FIG. 8A depicts a designated ROI (e.g., according to selected surface 858) on a face of the geometric model 851. FIG. 8B depicts a perspective view of a portion 821 of a geometric model that comprises an interior ROI 820. 0237 —  A plurality (e.g., all) surfaces of a virtual model of a 3D object may be divided into a plurality of (e.g., non-intersecting and/or non-overlapping) surface patches. At least two surface patches of a plurality of surface patches that represent a virtual model surface may have a 2728 comprises a portion of the ROI (e.g., a portion of bottom surfaces of the outer and inner rings). In the example of FIG. 27D, an ROI has been refined to remove supports 2732 from a (e.g., gap) portion 2738 of a stator ring 2730].
Craeghs and Buller are analogous art.  They relate to additive manufacturing systems, particularly to associated design techniques.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the additive manufacturing system and method, as taught by Craeghs, by incorporating the above limitations, as taught by Buller.  
One of ordinary skill in the art would have been motivated to do this modification in order to enable a user to organize the design and fabrication process so that regions are treated appropriately, as taught by Buller [0120-0122].  
Regarding claim 18, the combination of Craeghs and Buller teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 10. 
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Craeghs and Buller in view of Bandara et al. U.S. Patent Publication No. 20200150623 (hereinafter Bandara).
Regarding claim 7, the combination of Craeghs and Buller teaches all the limitations of the base claims as outlined above. 
Further, Craeghs teaches that the TO is executed, by the processor [0043, Figs. 1-2 — computer 102a includes a processor 210; 0049, Fig. 3 — Using the devices described in connection with FIGS. 1 and 2 above, an additive manufacturing process may be employed to produce a 3-D object or device; 0058, Fig. 5 — to determine the portions of the 3-D object 504 that need a volume support structure 506, the magnitude of a thermal stress force at every point in the 3-D object 504 may be estimated and the portions of the object 504 that would experience the highest deformation are determined…  controller 420 and/or other hardware and/or software may cause the 3-D printing machine 400 to generate a volume support structure 506 (TO supports) for all points of the object 504 that are likely to experience deformation that exceeds the deformation threshold level].
But the combination of Craeghs and Buller fails to clearly specify that a TO is executed based on a design space defined for optimization.
However, Bandara teaches that a that a TO is executed based on a design space defined for optimization [0067 — Additional, design variables are possible, such as (1) a design space for generative design geometry production, e.g., a boundary representation (B-Rep) 3D model designed or loaded into CAD program(s) 116 that serves as a sub-space of an optimization domain… a user 160 may select different generative design synthesis methods to use within respective different design spaces within a single 3D model; 0106, 0119, Fig. 3 — when the generative process to be used is a lattice and skin optimization, the lattice and skin model is initiated 304A for the design space, where the design space is partitioned into a lattice 
Craeghs, Buller and Bandara are analogous art.  They relate to additive manufacturing systems, particularly to associated design techniques.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the additive manufacturing system and method, as taught by the combination of Craeghs and Buller, by incorporating the above limitations, as taught by Bandara.  
One of ordinary skill in the art would have been motivated to do this modification in order to enable a user to utilize appropriate specific techniques within a specified design space/region, as suggested by Bandara [0067, 0106, 0140-0143].  In addition, it would be obvious to one of ordinary skill in the art to employ the known technique of design spaces, as taught by Bandara, in the additive manufacturing system of Craeghs to facilitate organizing the optimization of a design process.
Regarding claim 8, the combination of Craeghs, Buller and Bandara teaches all the limitations of the base claims as outlined above. 
504 that need a volume support structure 506, the magnitude of a thermal stress force at every point in the 3-D object 504 may be estimated and the portions of the object 504 that would experience the highest deformation are determined…  controller 420 and/or other hardware and/or software may cause the 3-D printing machine 400 to generate a volume support structure 506 (TO supports) for all points of the object 504 that are likely to experience deformation that exceeds the deformation threshold level — cf. paragraph 0030 of the specification/PGPub that discusses machinable and non-machinable regions and associates non-machinable regions with overhangs on the part].
Further, Bandara teaches that a design space interfaces with the part [0067 — Additional, design variables are possible, such as (1) a design space for generative design geometry production, e.g., a boundary representation (B-Rep) 3D model designed or loaded into CAD program(s) 116 that serves as a sub-space of an optimization domain… a user 160 may select different generative design synthesis methods to use within respective different design spaces within a single 3D model; 0106, 0119, Fig. 3 — when the generative process to be used is a lattice and skin optimization, the lattice and skin model is initiated 304A for the design space, where the design space is partitioned into a lattice surrounded by a skin; 0140-0143, Fig. 4 — A first option involves partitioning the design space into solid and lattice regions, in which case Algorithm 3 can be used to perform solid-lattice topology optimization 45… A second option involves partitioning the design space into lattice and void regions, in which case Algorithm 4 can be used to perform lattice-void topology optimization 448… implementations include either the first or the second option, and some implementations include both options and allow the user to select the type of hybrid lattice topology optimization to be performed for any given design space 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the additive manufacturing system and method, as taught by the combination of Craeghs, Buller and Bandara, by incorporating the above limitations, as taught by Bandara.  
One of ordinary skill in the art would have been motivated to do this modification in order to enable a user to utilize appropriate specific techniques within a specified design space/region, as suggested by Bandara [0067, 0106, 0140-0143].  In addition, it would be obvious to one of ordinary skill in the art to employ the known technique of design spaces, as taught by Bandara, in the additive manufacturing system of Craeghs to facilitate organizing the optimization of a design process.
Regarding claim 9, the combination of Craeghs, Buller and Bandara teaches all the limitations of the base claims as outlined above. 
Further, Craeghs teaches a part and the set of hybrid supports are contained within a space [0052, Fig. 5 — Turning to FIG. 5, a side plan view illustrating a three dimensional (3-D) object 504 and a hybrid support system is shown. The hybrid support system includes volume support structures 506 (TO supports), reinforcement support structures 510 (rule-based support), and partially solidified support structure 508].

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the additive manufacturing system and method, as taught by the combination of Craeghs, Buller and Bandara, by incorporating the above limitations, as taught by Bandara.  
One of ordinary skill in the art would have been motivated to do this modification in order to enable a user to utilize appropriate specific techniques within a specified design space/region, as suggested by Bandara [0067, 0106, 0140-0143].  In addition, it would be obvious to one of ordinary skill in the art to employ the known technique of design spaces, as taught by Bandara, .
Claim(s) 11-12, 15-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Craeghs and Buller in view of Das et al. U.S. Patent Publication No. 20160221262 (hereinafter Das).
Regarding claim 11, the combination of Craeghs and Buller teaches all the limitations of the base claims as outlined above. 
Further, Craeghs teaches executing the TO, by the processor, to create optimized TO supports and a part distortion target [0058, Fig. 5 — to determine the portions of the 3-D object 504 that need a volume support structure 506, the magnitude of a thermal stress force at every point in the 3-D object 504 may be estimated and the portions of the object 504 that would experience the highest deformation are determined…  controller 420 and/or other hardware and/or software may cause the 3-D printing machine 400 to generate a volume support structure 506 (TO supports) for all points of the object 504 that are likely to experience deformation that exceeds the deformation threshold level]; 
combining, by the processor, the optimized TO supports and the at least one rule-based support to generate a set of optimized hybrid supports [0052, Fig. 5 — Turning to FIG. 5, a side plan view illustrating a three dimensional (3-D) object 504 and a hybrid support system is shown. The hybrid support system includes volume support structures 506 (TO supports), reinforcement support structures 510 (rule-based support), and partially solidified support structure 508]; and 
400 corresponds to one of the additive manufacturing devices 106a or 106b … controller 420 corresponds to the one of the computers 102a-102d illustrated in FIG. 1 and/or the processor 210 illustrated in FIG. 2… a digital representation of the 3-D object to be formed is input to the 3-D printing machine 400. Using the digital representation of the 3-D object, a digital representation of a hybrid support system for the particular 3-D object may be automatically generated by the controller 420 and/or other hardware and/or software; 0030 — particular features, structures or characteristics may be combined in any suitable manner, as would be apparent to a person skilled in the art from this disclosure].
But the combination of Craeghs and Buller fails to clearly specify executing the TO iteratively on a last generated set of data to create optimized data until a part target is satisfied. 
However, Das teaches executing the TO iteratively on a last generated set of data to create optimized data until a part target is satisfied [0343-0352 — In order to overcome these limitations and to accomplish the ultimate objective of adaptively slicing a generic BRep model with a reasonable simplicity, the volume deviation-based adaptive slicing technique has been developed and implemented… The volume deviation at this new height given by mid is then computed. If it is still higher than MAXDEVIATION, then high is set to current value of mid so that in the next iteration, the volume deviation is computed at a lower height. If the volume deviation at the current value of mid is lower than the MAXDEVIATION, then low is set to the current value of mid so that in the next iteration, the volume deviation is computed at a higher z height. In this manner, through successive iterations, the value of mid converges to a z height where the volume deviation is within a tolerance range denoted by TOL in the vicinity of 
Craeghs, Buller and Das are analogous art.  They relate to additive manufacturing systems, particularly to associated design techniques.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the additive manufacturing system and method, as taught by the combination of Craeghs and Buller, by incorporating the above limitations, as taught by Das.  
One of ordinary skill in the art would have been motivated to do this modification in order to adapt a design modeling technique so that a specified desired criterion is achieved, as suggested by Das [0343, 0351-0352].  
Regarding claim 12, the combination of Craeghs, Buller and Das teaches all the limitations of the base claims as outlined above. 
Further, Craeghs teaches executing a shape-size optimization that considers at least one of part shape/size, a particular AM process constraint, or materials on the at least one rule-based support to generate at least one optimized rule-based support [0062-0064, 0067-0068 —  partially solidified support structure 508 (rule-based support) is coupled to portions 514 and 516, which correspond to overhang zones of the object 504… the overhang zones are portions of the object 504 for which the angle alpha between the tangent plane of the object surface and the horizontal plane is less than or equal to a certain critical angle (rules)… reinforcement support 506 may include any shape and/or size needed to meet the support requirements of the various portions of the particular object 504; 0037 — The hybrid support system may further be designed and manufactured with a minimum amount of support structures; 0071-0072 — The hybrid support system also uses only the necessary amount of support structures to provide the required support and heat dissipation, which minimizes the volume of solidifiable material]; and 
combining, by the processor, the optimized TO supports and the at least one optimized rule-based support to generate the set of optimized hybrid supports [0052, Fig. 5 — Turning to FIG. 5, a side plan view illustrating a three dimensional (3-D) object 504 and a hybrid support system is shown. The hybrid support system includes volume support structures 506 (TO supports), reinforcement support structures 510 (rule-based support), and partially solidified support structure 508].
Regarding claim 15, the combination of Craeghs and Buller teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 11. 
Regarding claim 16, the combination of Craeghs, Buller and Das teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 12. 
Regarding claim 19, the combination of Craeghs and Buller teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 11. 
Regarding claim 20, the combination of Craeghs, Buller and Das teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 12. 

Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119